DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 15th 2021 (hereafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant's arguments filed on July 15th 2021 have been fully considered but they are not persuasive. 
Applicant’s amendment of Claim 1 overcomes the 35 U.S.C. 103 rejection as previously applied, however Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922). (see 103 rejection below)
Applicant’s amendment of Claim 3 overcomes the 35 U.S.C. 112(b) rejection as previously applied (as does the subsequent rejection of dependent claim 4).
Claims 1 (and subsequent dependent claims) and Claim 11 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. (see 112(b) rejection below)
Regarding applicant’s amendment of Claim 1 and addition of new Claim 11, Sinha in view of McClaughry teaches the packaging film of the first packaging component and the packaging film of the second packaging component being in direct contact with the second buffering material. (see 103 rejection below). Regarding applicant’s remark that Sinha does not teach a packaging component comprising a placing plate with placing grooves and a packaging film, the combination of Sinha in view of 
Thus, the combination of Sinha in view of McClaughry teaches the packaging film of the first packaging component and the packaging film of the second packaging component being in direct contact with the second buffering material. The modification of Sinha in view of McClaughry does not necessitate the inclusion of every limitation of McClaughry into the Sinha reference; the nesting of the McClaughry trays is not used to modify the Sinha reference here, but rather the film of the McClaughry reference and elongated grooves are used to modify Sinha. As such, the modified Sinha reference teaches packaging components, comprising a packaging film, which are in contact with buffering materials, and additionally (in regards to Claim 11) a second buffering material placed between packaging components. 
The packaging components of McClaughry, when applied to the Sinha reference, need not be structurally identical to the original packaging components of McClaughry; but rather that one of ordinary skill in the art, learning the concept of a packaging component comprising a packaging film as taught in McClaughry, would be motivated to modify the package of Sinha in order to utilize the benefits of the Sinha invention. The use of the McClaughry reference does not destroy the Sinha reference, but rather enables one of ordinary skill in the art to make an obvious modification of the invention.
Regarding applicant’s remark that Examiner used improper hindsight to combine the references, Examiner respectfully disagrees. Sinha in view of McClaughry, as interpreted by one of ordinary skill in the art, contains sufficient information to disclose all the features of the claimed invention (Claims 1, 7-8, and 10-11; wherein Pasbrig, Xiang, and Martin additionally teach elements of subsequent dependent claims), as demonstrated in the prior art rejections below
New claims 10 and 11 have been rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of McClaughry.
After considering applicant’s remarks, claims 1-11 have been rejected per the 112(b) and prior art rejections below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “buffering material” in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinites for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “a second packaging component above and in contact with a second buffering material”, and “the packaging film provided on the top surface of the placing plate of the second packaging component is in direct contact with the second buffering material.” It is unclear how the packaging component, being above the buffering material, could also contact the buffering material with a top surface of the packaging component. It is unclear what order these components are meant to be placed in, and what structures are defined by these limitations. Therefore, the claim is indefinite. 
Claim 11 recites the limitations “a second packaging component above and in contact with a second buffering material”, and “the packaging film provided on the top surface of the placing plate of the second packaging component is in direct contact with the second buffering material.” It is unclear how the packaging component, being above the buffering material, could also contact the buffering material with a top surface of the packaging component. It is unclear what order these components are meant to be placed in, and what structures are defined by these limitations. Therefore, the claim is indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922).
Sinha teaches a firecracker package, comprising: a packaging box body (12), a first packaging component (42), and a first buffering material (40) below and in contact with the first packaging component (Fig 3) and in contact the packaging box body (buffering material and packaging component contact the packaging 12 via contact with foam layer 36; additionally, the sides of the buffering materials and packaging components all contact the packaging box body sides (col. 3 lines 23-25)).
One of ordinary skill in the art would have understood that since Sinha teaches a plurality of layers of packaging components and buffering materials, the invention of Sinha is not limited in the number of layers provided; it would have been obvious to one of ordinary skill in the art would to add an additional layer (Annotated Fig. 1 below; the layer comprises of 45 and 47; wherein 45 corresponds to 38, 42; and 47 corresponds to 40, 44; wherein corresponding structures are identical), in order to store additional articles in a box with the same footprint. One of ordinary skill in the art would recognize the advantage of having additional storage layers in the same storage container, and would have been motivated to modify the package of Sinha as such. 
As a result of the above obvious modification, Sinha additionally teaches: a second packaging component (45) above and in contact with a second buffering material (44), and a third buffering material (47) above and in contact with the second packaging component (45) and in contact the packaging box body (12), wherein the first and second packaging components (42, 45) are provided in the packaging box body (col. 1 line 56 – col. 2 line 2) to package firecrackers; and each of the first buffering material (40), the second buffering material (44), and the third buffering material (47) is provided for absorbing an impact and preventing an explosion (functional language).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging component disclosed Sinha by adding the placing plate with placing grooves and a packaging film as disclosed by McClaughry in order to support the firecrackers individually upon the plate (cradling surface; paragraph 0033) and to fully enclose the tray (plastic blister; paragraph 0043). One of ordinary skill in the art would understand that it is advantageous to create a designated compartment for the explosives during storage and transportation to prevent direct contact with each other, and also to seal the explosives within the tray with a packaging film to prevent them from becoming dislodged before use; therefore it would be obvious to modify the invention of Sinha with these teachings of McClaughry in order to create a secure packaging for firecrackers.
Sinha in view of McClaughry as applied to Claim 1 above teaches all the limitations of Claim 1, including that the packaging film (McClaughry; plastic blister, paragraph 0043) provided on the top surface of the placing plate of the first packaging component is in direct contact with the second buffering material (Sinha; Fig 3, the top of the placing plate (where the film is applied) is in contact with 
However, one of ordinary skill in the art would understand that the second packaging component as taught by Sinha in view of McClaughry, comprising a placing plate with grooves for firecrackers and a packaging film to secure the firecrackers therein, would be capable of securing the firecrackers packaged therein regardless of orientation; the packaging film secures the firecrackers and as such the packaging component when turned sideways, upside down, or other orientations is an obvious variation of the “right-side-up” orientation taught by Sinha in view of McClaughry. One of ordinary skill in the art would be reasonably motivated to store the second packaging component film-side-down (down meaning towards the second buffering material) for a variety of reasons, such as to prevent a user from inadvertently tearing the film layer when removing the components above from the packaging box. Understanding the advantages of further protecting the firecrackers from damage such as the premature removal of the protective packaging film, one of ordinary skill in the art would be reasonably motivated to modify the invention of Sinha in view of McClaughry by rotating the second packaging component.
As a result of the above obvious modification, Sinha in view of McClaughry additionally teaches: the packaging film provided (McClaughry; plastic blister, paragraph 0043) on the top surface of the placing plate of the second packaging component is in direct contact with the second buffering material (the surface of the placing plate (“top” surface) that is attached to the packaging film is in contac with the second buffering material (Sinha, 44) when the second packaging component is in this film-side-down orientation).

    PNG
    media_image1.png
    847
    363
    media_image1.png
    Greyscale

Annotated Fig 1: an annotated version of Figure 3 of Sinha. The figure has been modified to add layers 45 and 47, which correspond respectively to existing structures 38, 42 and 40, 44.
Regarding Claim 6, Sinha in view of McClaughry as applied to Claim 1 above teaches all the limitations of Claim 6, including an overall structure of each of the first buffering material, the second buffering material, and the third buffering material is matched with a shape of the first packaging component and the second packaging component (col. 3 lines 23-25; this applies to the additional layer 45 as well, which is a duplication of 38 and 42; Fig 3, 40 and 44 are sized to coincide with 38 and 42, as does 47 (annotated Fig 1) which is a duplication of 40 and 44,)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffering material disclosed Sinha in view of McClaughry by making the buffering material from a foamed plastic as disclosed by Sinha in order to further buffer the enclosed contents when the packaging box is packed. The foam members of the packaging (36, 38, 42, 46) are intended to insulate and protect the contents held within, and as such the buffering members (40, 44) would provide additional insulation if they were also made of foamed plastic. One of ordinary skill in the art would be motivated to make this modification in order to further prevent damage of the contents of the packaging.
Regarding Claim 8, Sinha in view of McClaughry as applied to Claim 1 above teaches all the limitations of Claim 8, except for the material of the packaging box body. However, McClaughry teaches that the packaging box body is made of a cardboard, a plastic or a board (cardboard or paper board; paragraph 0043). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging box body disclosed Sinha in view of McClaughry by adding the material being cardboard or paper board as disclosed by McClaughry in order to allow for easy access to the contents within following shipping and other transportation of the packaging. Using cardboard or other paper board for use as an outer package is well known in the explosives art 
Regarding Claim 10, Sinha in view of McClaughry as applied to Claim 1 above teaches all the limitations of Claim 6, including that a thickness of each of the first buffering material (Sinha; 40), the second buffering material (44), and the third buffering material (47) is between 3 mm to 10 mm (layers 40, 44 may be one eighth of an inch thick = approx. 3.175 mm; col. 3 lines 42-44; this applies to 47 as well, which is a duplication of 40, 44).
Regarding Claim 11, Sinha teaches a firecracker package, comprising: a packaging box body (12), a first packaging component (42), and a first buffering material (40) below and in contact with the first packaging component (Fig 3) and in contact the packaging box body (buffering material and packaging component contact the packaging 12 via contact with foam layer 36; additionally, the sides of the buffering materials and packaging components all contact the packaging box body sides (col. 3 lines 23-25)).
One of ordinary skill in the art would have understood that since Sinha teaches a plurality of layers of packaging components and buffering materials, the invention of Sinha is not limited in the number of layers provided; it would have been obvious to one of ordinary skill in the art would to add an additional layer (Annotated Fig. 1 below; the layer comprises of 45 and 47; wherein 45 corresponds to 38, 42; and 47 corresponds to 40, 44; wherein corresponding structures are identical), in order to store additional articles in a box with the same footprint. One of ordinary skill in the art would recognize the advantage of having additional storage layers in the same storage container, and would have been motivated to modify the package of Sinha as such. 

Sinha as applied to Claim 11 above teaches all the limitations of Claim 11, but does not teach the packaging component comprising a placing plate with placing grooves and a packaging film. However, McClaughry teaches that the each of the first and second packaging component and the second packaging component comprises: a placing plate (100), wherein a plurality of placing grooves (112) is provided, the plurality of placing grooves extend in a lengthwise direction along a top surface of the placing plate for receiving the firecrackers (Fig 1; the grooves extend lengthwise down the length of the placing plate 100 wherein the length is measured perpendicular to the central axis of each groove); and a packaging film (plastic blister; paragraph 0043) provided on the top surface of the placing plate (100) and the plurality of placing grooves (112) to seal the plurality of placing grooves to package the firecrackers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging component disclosed Sinha by adding the placing plate with placing grooves and a packaging film as disclosed by McClaughry in order to support the firecrackers individually upon the plate (cradling surface; paragraph 0033) and to fully enclose the tray (plastic blister; paragraph 0043). One of ordinary skill in the art would understand that it is 
Sinha in view of McClaughry as applied to Claim 11 above teaches all the limitations of Claim 11, including that the packaging film (McClaughry; plastic blister, paragraph 0043) provided on the top surface of the placing plate of the first packaging component is in direct contact with the second buffering material (Sinha; Fig 3, the top of the placing plate (where the film is applied) is in contact with the second buffering material), but does not teach the packaging film of the second packaging component material being in direct contact with the second buffering material. 
However, one of ordinary skill in the art would understand that the second packaging component as taught by Sinha in view of McClaughry, comprising a placing plate with grooves for firecrackers and a packaging film to secure the firecrackers therein, would be capable of securing the firecrackers packaged therein regardless of orientation; the packaging film secures the firecrackers and as such the packaging component when turned sideways, upside down, or other orientations is an obvious variation of the “right-side-up” orientation taught by Sinha in view of McClaughry. One of ordinary skill in the art would be reasonably motivated to store the second packaging component film-side-down (down meaning towards the second buffering material) for a variety of reasons, such as to prevent a user from inadvertently tearing the film layer when removing the components above from the packaging box. Understanding the advantages of further protecting the firecrackers from damage such as the premature removal of the protective packaging film, one of ordinary skill in the art would be reasonably motivated to modify the invention of Sinha in view of McClaughry by rotating the second packaging component.
.
Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922) in further view of Pasbrig (EP 2090526).
Regarding Claim 3, Sinha in view of McClaughry as applied to Claim 2 above teaches all the limitations of Claim 3, except for the spaced arrangement of the grooves on the placing plate. However, McClaughry teaches each two immediately neighboring placing grooves of the plurality of placing grooves (112) are equally spaced apart from each other and arranged on the placing plate (Fig 1). (This claim is being rejected as best understood given the above 112(b) rejection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placing plate disclosed Sinha in view of McClaughry by adding the spaced arrangement of the grooves on the placing plate as disclosed by McClaughry in order to maximize the amount of firecrackers that may be stored on a placing plate; arranging these grooves in rows, spaced equally apart allows for more of the fireworks described to be stored on the placing plate (if the space between some grooves is wider than the space between others, then the space of the plate is not being effectively utilized and a larger plate is needed to store more fireworks and therefore less fireworks per plate area are stored therein). One of ordinary skill in the art would be motivated to make this modification in order to minimize packaging size relative to the number of firecrackers, thus making it easier to store or transport, as well as minimize packaging material costs.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placing plate disclosed Sinha in view of McClaughry by adding the aluminum foil layer and the tearing portion disclosed by Pasbrig in order to allow the user to grab a portion of the foil to open the pack, and to form a barrier against moisture and oxygen (paragraph [0013]; Pasbrig notes that if no barrier against moisture and oxygen is required, the cover sheet may be made of a different material than aluminum foil; thus indicating that the purpose of the aluminum foil layer is to form a barrier against moisture and oxygen). Using a tearing portion or tab is a structure commonly added when using a protective layer to cover grooves to avoid puncturing through the layer in order to access contents within. One of ordinary skill in the art would have been motivated to make this modification in order to prevent users from puncturing the protective layer, thus potentially harming the firecrackers. The use of aluminum in order to seal out moisture and oxygen would also have been recognized as beneficial by one or ordinary skill in the art in order to prevent the firecrackers from becoming damaged prior to use. 
Regarding Claim 4, Sinha in view of McClaughry in further view of Pasbrig as applied to Claim 3 above teaches all the limitations of Claim 4, except for the arrangement of the grooves in rows on the placing plate. However, McClaughry teaches that the plurality of placing grooves (112) are arranged in rows on the placing plate (Fig 1). (This claim is being rejected as best understood given the above 112(b) rejection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placing plate disclosed Sinha in view of McClaughry in .
Claims 7 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922) in further view of Xiang (WO 2018000384).
Regarding Claim 9, Sinha in view of McClaughry as applied to Claim 7 above teaches all the limitations of Claim 9, except for that each of the first buffering material, the second buffering material, and the third buffering material is a pearl cotton. However, Xiang teaches that the buffering material (2) is a pearl cotton (page 3 line 28 - page 4 line 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer material disclosed by Sinha in view of McClaughry by adding the material being pearl cotton as disclosed by Xiang in order to provide a cushioning effect to the packaging (page 3 line 28 - page 4 line 4). Xiang discloses a pearl cotton being used as a buffering material for a fragile article to protect it during transportation and storage. One of ordinary skill in the art would be motivated to modify the packaging disclosed by Sinha in view of McClaughry by using a pearl cotton material for the buffering element in order to sufficiently protect articles stored within during transportation and storage.
Regarding Claim 7, Sinha in view of McClaughry as applied to Claim 7 above teaches all the limitations of Claim 7, however, under an alternate interpretation of Claim 7, Xiang also teaches that 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer material disclosed by Sinha in view of McClaughry by adding the material being pearl cotton as disclosed by Xiang in order to provide a cushioning effect to the packaging (page 3 line 28 - page 4 line 4). Xiang discloses a pearl cotton being used as a buffering material for a fragile article to protect it during transportation and storage. One of ordinary skill in the art would be motivated to modify the packaging disclosed by Sinha in view of McClaughry by using a pearl cotton material for the buffering element in order to sufficiently protect articles stored within during transportation and storage.
Regarding Claim 9, Sinha in view of McClaughry in further view of Xiang as applied to Claim 7 above (immediately above) teaches all the limitations of Claim 9) including that each of the first buffering material (2), the second buffering material (2), and the third buffering material (2) is a pearl cotton (page 3 line 28 - page 4 line 4).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922) in further view of Martin (US 5685420).
Regarding Claim 1, Sinha in view of McClaughry as applied to Claim 1 above teaches all the limitations of Claim 1, including that the packaging film of the second packaging component material being in direct contact with the second buffering material. However, Martin additionally teaches that a blister package (24) may be rotated in a variety of directions (Fig 1, Fig 2) within a packaging structure, as the blister package effectively secures the articles held therein and thus it would be obvious to rotate a packaging component that is sealed by a packaging film. One of ordinary skill in the art would be reasonably motivated to make this modification for a number of reasons, such as to store blister packs 
When combined with the teachings of Sinha in view of McClaughry, Martin teaches the packaging film provided (McClaughry; plastic blister, paragraph 0043) on the top surface of the placing plate of the second packaging component is in direct contact with the second buffering material (the surface of the placing plate (“top” surface) that is attached to the packaging film is in contact with the second buffering material (Sinha, 44) when the second packaging component is in this film-side-down orientation, this orientation taught by Martin).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735